

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement, between Wits Basin Precious Minerals Inc., a
Minnesota corporation (the “Company”), and Stephen D. King (the “Executive”) is
entered into as of May 29, 2008 (the “Effective Date”).
 
INTRODUCTION
 
A. The Company desires to continue employing Executive, and Executive desires to
continue being employed by the Company as the Company’s Chief Executive Officer
pursuant to the terms of this Agreement.
 
AGREEMENT
 
Now, Therefore, the parties hereby agree as follows:
 
1. Employment. Subject to all of the terms of this Agreement, the Company hereby
agrees to employ Executive, and Executive hereby accepts such employment and
agrees to serve the Company with undivided loyalty and to the best of his
ability. Executive shall report to and take direction from the Company’s Board
of Directors.
 
2. Term. Unless terminated earlier by either party with 30-day written notice of
termination to the other party, Executive’s employment shall commence on the
Effective Date and shall continue for a period of three years from the Effective
Date (the “Initial Term”). Notwithstanding the foregoing, Executive understands
that nothing in this agreement is intended to modify Executive’s at-will
employment with the Company and the Company makes no guarantee, or express or
implied contract, of definite or continued employment with the Company. This
agreement will renew automatically for one or more additional one year periods
(each, an “Additional Term” and, together with the Initial Term, the “Term”)
unless terminated at any time by either party upon 30-day written notice.
 
3. Duties. The Executive shall serve as the Company’s Chief Executive Officer
and shall perform, subject to the direction of the Company’s Directors (the
“Board”), duties as may be from time to time directed by Board. The Executive
shall devote substantially all of his business time, attention and energies to
the business and affairs of the Company and shall use his best efforts to
advance the best interests of the Company and shall not during the Term be
actively engaged in any other business activity, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage, that will
interfere with the performance by the Executive of his duties hereunder or the
Executive’s availability to perform such duties or that will adversely affect,
or negatively reflect upon, the Company.
 
4. Compensation.
 
(a) Base Salary. In consideration for Executive’s services under this Agreement,
the Company hereby agrees to pay Executive a base salary of $5,000 per month
during the Term (the “Base Salary”).
 
(b) Benefits. During the Term, Executive shall be entitled to up to $75,000
annually in lieu of any employee benefits (the “Benefit Allowance”). The Benefit
Allowance will be payable monthly and Executive may use the Benefit Allowance in
his discretion.


--------------------------------------------------------------------------------



(c) Reimbursement. The Company shall reimburse Executive for reasonable
out-of-pocket business expenses incurred by Executive (“Expenses”) on the
Company’s behalf. Notwithstanding the foregoing, Executive must properly account
to the Company all such expenses in accordance with the rules and regulations of
the Internal Revenue Service under the Internal Revenue Code of 1986, as
amended, and in accordance with any standard policies of the Company relating to
reimbursement of business expenses as such policies exist or may be implemented
in the future.
 
(d) Bonus. At the sole discretion of the Compensation Committee of the Board,
Executive may receive an annual bonus based upon his performance on behalf of
the Company during any calendar year payable within 90 days following the end of
such calendar year.
 
(e) Stock Options. On the Effective Date, the Company shall grant Executive a
stock option (the “Option”) to purchase 2,000,000 shares of the Company’s common
stock at an exercise price equal to the fair market value of the common stock on
the date of grant. The other terms of the Option are set forth in the stock
option agreement between the Company and Executive on the date hereof (the
“Stock Option Agreement”).
 
5. Confidentiality. Except as specifically permitted by an authorized officer of
the Company or by written Company policies, Executive will not, either during or
after his employment by the Company, use Confidential Information (as defined
below) for any purpose other than the business of the Company or disclose it to
any person who is not also an executive of the Company unless authorized by the
Board. When Executive’s employment with the Company ends, Executive will
promptly deliver to the Company all records and any compositions, articles,
devices, apparatuses and other items that disclose, describe, or embody
Confidential Information, including all copies, reproductions, and specimens of
the Confidential Information in Executive’s possession, regardless of who
prepared them and will promptly deliver any other property of the Company in
Executive’s possession, whether or not Confidential Information. As used in this
Section 5, “Confidential Information” means information that is not generally
known and that is proprietary to the Company or that the Company is obligated to
treat as proprietary, including information known by Executive prior to the
Effective Date. Any information that Executive reasonably considers Confidential
Information, or that the Company treats as Confidential Information, will be
presumed to be Confidential Information (whether the Executive or others
originated it and regardless of how the Executive obtained it).
 
6. Non-Solicitation and Non-Competition. Executive agrees that, during the Term
and for a period of time (the “Restricted Period”, as determined below)
following the termination of Executive’s employment with the Company for any or
no reason, Executive will not, without the prior written consent of the Company,
directly or indirectly, do or commit any of the following acts:
 
(a) Induce, entice, hire or attempt to hire, employ or otherwise contract with
any employee or independent contractor of the Company; provided, that Executive
may contract with independent contractors for matters that are not related to
the business activities of the Company.
 
(b) Induce, or attempt to induce any employee or independent contractor of the
Company to leave the employ or cease doing business with the Company.
 
(c) Induce, or attempt to induce, any customer, supplier, vendor or any other
person to cease doing business with the Company.
 
(d) Induce or attempt to induce any individual to violate any agreement with the
Company.

2

--------------------------------------------------------------------------------



Executive further agrees that, during the Term and the Restricted Period, he
will not, without the prior written consent of the Company, directly or
indirectly, render services, advice or assistance to any corporation, person,
organization or other entity which engages in the mining business, as an
employee, independent contractor, officer, director, manager, beneficial owner,
partner, member shareholder (other than being a shareholder of a corporation
required to file periodic reports with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
where the shareholder’s total holdings are less than three percent (3%)). The
covenants and provisions set forth in Section 5 and Section 6 of this Agreement
will survive the termination of this Agreement. If Executive’s employment with
the Company is terminated within one (1) year of the Effective Date, then the
Restricted Period is three (3) months. If Executive’s employment with the
Company is terminated on or following the one (1) year anniversary of the
Effective Date, but prior to the two (2) year anniversary of the Effective Date,
then the Restricted Period is six (6) months. If Executive’s employment with the
Company is terminated on or following the two (2) year anniversary of the
Effective Date, but prior to the three (3) year anniversary of the Effective
Date, then the Restricted Period is nine (9) months. If Executive’s employment
with the Company is terminated on or following the three (3) year anniversary of
the Effective Date, then the Restricted Period is one (1) year.
 
7. Termination For Cause. Notwithstanding any provision of this Agreement to the
contrary, Executive’s employment hereunder shall be terminated upon Executive’s
death and may also be terminated by written notice to Executive from the Board
for Cause, effective upon the date of delivery of such notice. Any of the
following actions by Executive shall constitute “Cause”:
 
(a) Executive’s commission of embezzlement, theft or other dishonest or
fraudulent acts of a material nature;
 
(b) Material misconduct by Executive in respect of the duties or obligations of
Executive under this agreement, including, without limitation, insubordination
with respect to directions received by Executive from the Board;
 
(c) Executive’s conviction of any felony or a misdemeanor involving a crime of
moral turpitude (including entry of a nolo contendere plea);
 
(d) Executive’s willful malfeasance or gross negligence which has a material
adverse effect on the Company or its business or any affiliate of the Company,
including, but not limited to, any officer, director, Executive or shareholder
of the Company, provided that the Company gives notice thereof identifying the
conduct alleged and, if such action is capable of cure, gives Executive 10
business days to cure;
 
(e) Persistent inattention or failure by Executive to discharge his duties and
responsibilities due to alcohol or drug abuse, provided that the Company gives
notice thereof identifying the conduct alleged, and, if such action is capable
of cure, gives Executive 10 business days to cure;
 
(f) A material breach by Executive of any provision of this agreement that is
not cured by Executive within 10 business days after written notice thereof is
given to Executive by the Company.
 
Any determination of Cause will be made by the Board. With respect to any such
determination, the Board will act fairly and in good faith and will give
Executive and his counsel an opportunity to appear and be heard at a meeting
with the Board and present evidence on Executive’s behalf.

3

--------------------------------------------------------------------------------



8. Compensation Following Termination. If Executive’s employment is terminated
within one year of the Effective Date by the Company for any reason other than
because of Executive’s death or for Cause, then the Company (or its successor,
as applicable) shall pay Executive his accrued compensation through the date of
such termination and pay to Executive $56,250 in cash (subject to applicable
withholdings) to be paid as directed by Executive. If Executive’s employment is
terminated on or following the one year anniversary of the Effective Date, but
prior to the two year anniversary of the Effective Date by the Company for any
reason other than because of Executive’s death or for Cause, then the Company
(or its successor, as applicable) shall pay Executive his accrued compensation
through the date of such termination and pay to Executive $112,500 in cash
(subject to applicable withholdings) to be paid as directed by Executive. If
Executive’s employment is terminated on or following the two year anniversary of
the Effective Date, but prior to the three year anniversary of the Effective
Date by the Company for any reason other than because of Executive’s death or
for Cause, then the Company (or its successor, as applicable) shall pay
Executive his accrued compensation through the date of such termination and pay
to Executive $168,750 in cash (subject to applicable withholdings) to be paid as
directed by Executive. If Executive’s employment is terminated on or following
the three year anniversary of the Effective Date, for any reason other than
because of Executive’s death or for Cause, then the Company (or its successor,
as applicable) shall pay Executive his accrued compensation through the date of
such termination and pay to Executive $225,000 in cash (subject to applicable
withholdings) to be paid as directed by Executive.
 
9. Dispute Resolution. Any dispute arising out of or related to Executive’s
employment with the Company or this Agreement or any breach or alleged breach
hereof shall be exclusively decided by binding arbitration before a single
arbitrator in a mutually convenient location pursuant to and in accordance with
the rules of the American Arbitration Association. The arbitrator shall have the
power and authority to issue temporary and permanent awards of injunctive and
equitable relief. Attorney’s fees in each case shall be paid to the prevailing
party by the non-prevailing party. Executive irrevocably waives Executive’s
right, if any, to have any disputes between Executive and the Company arising
out of or related to Executive’s employment with the Company or this Agreement
decided in any jurisdiction or venue other than by binding arbitration pursuant
to the terms hereof. The promises by the Company and Executive to arbitrate,
which the parties agree can be a less expensive and quicker way to resolve
disputes than litigating them in court or before other agencies or tribunals,
constitutes adequate, reasonable and sufficient mutual consideration for the
enforcement of this Agreement.
 
10. General Provisions.
 
(a) Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Company’s successors and assigns, all of which are included in
the term the “Company” as it is used in this Agreement; provided, however, that
the Company may assign this Agreement only in connection with a merger,
consolidation, assignment, sale or other disposition of substantially all of its
assets or business.
 
(b) Amendment. This Agreement may be modified or amended only by a written
agreement signed by both the Company and Executive.
 
(c) Governing Law. The laws of Minnesota will govern the validity, construction,
and performance of this Agreement, without regard to any choice of law or
conflict of law rules and regardless of the location of any arbitration under
this Agreement.
 
(d) Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.

4

--------------------------------------------------------------------------------



(e) No Waiver. No failure or delay by either the Company or Executive in
exercising or enforcing any right or remedy under this Agreement will waive any
provision of the Agreement. Nor will any single or partial exercise by either
the Company or Executive of any right or remedy under this Agreement preclude
either of them from otherwise or further exercising these rights or remedies, or
any other rights or remedies granted by any law or any related document.
 
(f) Entire Agreement. This Agreement together with the Stock Option Agreement
supersedes all previous and contemporaneous oral negotiations, commitments,
writings, and understandings between the parties concerning the matters in this
Agreement. In the case of any conflict between the terms of this Agreement and
any other agreement, writing or understanding, this Agreement will control.
 
(g) Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be hand delivered or sent by
registered or certified first class mail, postage prepaid, and shall be
effective upon delivery if hand delivered, or three days after mailing if mailed
to the addresses stated below. These addresses may be changed at any time by
like notice:
 
If to the Company:
Wits Basin Precious Minerals Inc.
900 IDS Center, 80 South Eighth Street
Minneapolis, MN 55402
   
If to Executive:
Stephen D. King

 
(h) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement binding on all
parties. Each party shall become bound by this Agreement immediately upon
signing any counterpart, independently of the signature of any other party. In
making proof of this Agreement, however, it will be necessary to produce only
one copy signed by the party to be charged. Signatures delivered electronically
or via facsimile shall be valid and binding to the same extent as original
signatures.
 
Signature Page Follows
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Executive and the Company have executed this
Agreement effective as of the Effective Date.
 

 
Wits Basin Precious Minerals Inc.
 
a Minnesota corporation
             
By 
/s/ Mark D. Dacko
     
Mark D. Dacko
   
Its: CFO
             
/s/ Stephen D. King
   
Stephen D. King



Signature Page of Employment Agreement between
Wits Basin Precious Minerals Inc. and Stephen D. King
 

--------------------------------------------------------------------------------


 